ORDER and MEMORANDUM**
The Memorandum Disposition filed on April 10, 2006, is WITHDRAWN and replaced with the following Memorandum Disposition:
Houman Backzadeh Moghaddam appeals from his guilty-plea conviction and 38-month sentence imposed for wire and mail fraud, in violation of 18 U.S.C. §§ 1341, 1343, 2, and 2326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Moghaddam has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Moghaddam has filed a pro se *173supplemental brief. The government has filed an answering brief. Moghaddam has filed a pro se reply brief.
Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We affirm the conviction and remand for resentencing under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
Counsel’s motion to withdraw is DENIED.
All other pending motions are denied as moot.
CONVICTION AFFIRMED; SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.